WEBB, J.
Plaintiff instituted this action to recover a balance alleged to be due for freight charges on a shipment of merchandise from Petersburg, Va., to Shreveport, La., which was .consigned by the seller, Totty Trunk & Bag Company, at Peters-burg, to defendant, at Shreveport.
In answer, defendant pleaded a general denial, and, on trial judgment being rendered in favor of plaintiff as demanded, defendant appeals.
The record establishes that the shipment traveled over the Seaboard Air Line to Birmingham, Ala., thence over the St. Louis & San Francisco Line to Memphis, Tenn., thence over the Missouri Pacific Line to Monroe, La., and thence over the Vicksburg, Shreveport & Pacific Line .to Shreveport, La., and that the freight rate sought to be imposed on the shipment is correct; but it appears that the shipment could have been sent over another route at a less rate,' or the rate which was actually collected by plaintiff; the delivering carrier, and it is contended that it was the duty of the original carrier to have so routed the shipment, and that only the rate fixed for such route should be collected.
It is conceded that the consignor selected the route and, as stated, that the rate demanded is that fixed for the class of merchandise traveling over the route selected, and we are of the opinion that the judgment is correct. Louisville & Nashville R. R. Co. v. Maxwell, 237 U. S. 94, 35 S. Ct. 494, 59 L. Ed. 853, L. R. A. 1915E, 665.
The judgment is affirmed.